Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154062(66)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MENARD, INC.,                                                                                             Joan L. Larsen,
            Petitioner-Appellant,                                                                                     Justices
                                                                    SC: 154062
  v                                                                 COA: 325718
                                                                    Tax Tribunal: 00-441600,
                                                                        14-001918-TT
  CITY OF ESCANABA,
             Respondent-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Realtors to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on December 2, 2016, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2016
                                                                               Clerk